DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 2/4/21.  Claims 1-13 and 20 are under consideration.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to Invention II non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 14-19.  Cancelled.
Allowable Subject Matter
Claims 1-13 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach “the first waveguide propagates a signal output from the optical light source to the second waveguide and wherein the second waveguide propagates the signal to the third waveguide” as amended in claim 1 and claim 20.  The prior art to Ma teaches the orientation of the first, second, and third waveguide as recited in claim 1 and claim 20.  However, Ma’s invention does not teach edge coupling of input light course nor do Ma, Ahn, and Novac teach the coupling of the first, second, and third waveguides in the same manner as recited in claim 1 and claim 20.

Thus, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883